266 F.2d 465
Frank GRIFFIN, Appellantv.UNITED STATES of America, Appellee.
No. 14766.
United States Court of Appeals District of Columbia Circuit.
Argued April 22, 1959.
Decided May 7, 1959.
Petition for Rehearing In Banc Denied June 1, 1959.

Mr. Bernard Gordon, Washington, D. C. (appointed by this court), with whom Mr. Robert F. Rolnick, Washington, D. C., was on the brief, for appellant.
Mr. Edward C. O'Connell, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee. Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., also entered an appearance for appellee.
Before Mr. Justice BURTON, retired,* and EDGERTON and FAHY, Circuit Judges.
PER CURIAM.


1
On August 5, 1957, a grand jury filed what it described as a "True Ignoramus", which was signed by its foreman and contained the words: "* * * We * * * do IGNORE 1. Ronald Allston; 2. Frank Griffin." On the same day the same grand jury returned a narcotics indictment on which the appellant Frank Griffin has been tried and convicted. It is not clear whether the "Ignoramus" or the indictment came first. In either case, the "Ignoramus" does not affect the validity of the indictment. See United States v. Thompson, 251 U.S. 407, 40 S. Ct. 289, 64 L. Ed. 333.


2
In our opinion appellant was not denied effective assistance of counsel.


3
Affirmed.



Notes:


*
 Sitting by designation pursuant to Sec. 294(a), Title 28 U.S.Code